DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species nivolumab and axitinib in the reply filed on 6/15/21 is acknowledged.
	Claims 1-2, 4-6, 8-11, 34-36, 38, 40-41, 43-44, 46-47 and 49 are currently under consideration.

Information Disclosure Statement
	The IDSs filed 2/2/21 and 6/15/21 have been considered and initialed copies of the PTO-1449s are enclosed.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	See para. 68 and 69 and page 64.

Claim Objections
Claims 1-2, 4-6, 8-11, 34-36, 38, 40-41, 43-44, 46-47 and 49 are objected to because of the following informalities:  they contain non-elected subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1-2, 4-6, 8-11, 34-36, 38, 40-41, 43-44, 46-47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Study NCT01472081 on Jan. 22, 2013 (v21) (cited on PTO-892) in view of Nelson “FDA Approves Axitinib for Advanced Renal Call Cancer” (cited as NPL82 on IDS of 2/2/21), NCT01263769 (cited on PTO-892), 12/21/2010, Appendix A,  Korman et al US 8008449 (cited on IDS) and Brogdon et al US 2014/0322275 (priority to 2/20/2013) (cited on IDS).
Study NCT01472081 discloses the combination use of nivolumab (0.3, 2 or 5  mg/kg) and tyrosine kinase inhibitors suntinib or pazopanib for the treatment of renal cell carcinoma.  The nivolumab is administered intravenously every 21 days (i.e. 3 weeks).  (see title, page 6—Experimental Arms S and P and entire reference). As per Appendix A, nivolumab has a human IgG4 region. 
The only difference between the reference and the instant invention is the combination with axitinib, its dosages, the dosings of nivolumab every 2 or 4 weeks, the dosing range from 0.1-10 mg/kg, the formation of a kit and the limitations of claims 35-36, 38, 40-41, 43-44, 46-47 and 49.
Nelson discloses that axitinib has been approved for the treatment of advanced renal cell cancer at a doses of 5 mg (fifth full paragraph on page 1).  The reference also discloses that drugs, such as suntinib and pazopanib, are known to target VEGF and also treat advanced renal cell cancer (third full paragraph on page 1) and that axitinib also targets VEGF (fourth full paragraph on page 1).  
NCT01263769 discloses that the dosage of axitinib used in clinical trials was 5 mg by mouth (i.e. oral) twice daily for the treatment of renal cancer (page 3 and entire reference). 

Since Nelson discloses that axitinib is FDA approved for the treatment of renal cancer and also discloses that axitinib at 5 mg, suntinib and pazopanib and all three drugs target VEGF, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use axitinb instead of suntinib or pazopanib for the treatment of renal cancer in the primary reference, with the expected benefit of treating renal cancer.  The use of axitinib at a dose of 5 mg twice daily and administration by mouth (oral) is obvious in view of NCT01263769.  The administration of nivolumab every 2 or 4 weeks and the dosing at 0.1-10 mg/kg  is obvious in view of Korman because the reference discloses that the administration can be every two, three 
With respect to the instructions, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.
	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable 
	It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
	Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
	In the instant case, the claims are drawn to an article of manufacture which comprises  nivolumab and axitinib, and instructions.  The intended use which is recited on the label or package insert lacks a function relationship to the antibody because the insert or label does not physically or chemically affect the chemical nature of the no functional relationship exists between the instructions for use and the antibodies. 
With respect to the limitations of claims 35-36, 38, 40-41, 43-44, 46-47 and 49, the combination of reference results in the administration of a combination of nivolumab and axitinib for the treatment of renal cancer which is the same as claimed by applicant.  Thus, since the methods from the combination of references is that same as applicant’s claims it is expected that the properties (i.e. the limitations of claims 35-36, 38, 40-41, 43-44, 46-47 and 49) are the same.  This is supported by the MPEP.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643